Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims relate to a non-transitory computer-readable medium storing a encoded data generated by a particular encoding method. The claims do not indicate that the medium stores instructions for causing a processor to perform specific functions, but rather relate only to a bitstream stored on a computer readable medium. Since the bitstream is not claimed as causing a general purpose computer to function as a specific machine the claims relate only to non-functional descriptive material, e.g. a video stored on a hard drive. Such non-functional descriptive material is an considered to be an abstract idea (See MPEP 2111.05). Abstract ideas are judicial exceptions to subject matter eligibility under 35 U.S.C. 101 (See MPEP 2106(III) note step 2A in the streamlined analysis flowchart). Further the claim as a whole is entirely directed to the medium storing the non-functional descriptive material and does not amount to more than the judicial exception (MPEP 2106(III) note step 2B of the streamlined analysis). Thus the claim is not eligible subject matter under 35 U.S.C. 101. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim [fill in] are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2020/0236395) in view of “Versatile Video Coding (Draft 5)” hereafter (VVC, submitted by the applicant in the IDS filed 11/16/2021).
In regard to claim 1 Lee discloses a method of processing video data, comprising:
determining, for a conversion between a first block of a video and a bitstream of the video, 
a motion vector difference (MVD) component associated with the first block (Lee pars 274-291 note par. 274 inter prediction used in the encoding/decoding (conversion) also note par. 291 determining a; and
	performing the conversion based on the MVD component (Lee Fig. 26 note steps 2630-2650 note reconstructing current block using the MVD).
	It is noted that Lee does not disclose constraining the range of the MVD component. However, VCC discloses determining MVD components for conversion of blocks of a video bitstream wherein a value of the MVD component is constrained to be in a range of MVD component, wherein the range of the MVD component is [-2M, 2M-1], where M=17 (VVC Sect. 7.4.8.8. note eq. 7-157 the motion vector 15 to 215-1 which is within the range of -217 to 217-1 also note MPEP 2144.05(1) for obviousness of overlapping and/or close ranges).
	It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of constraining the MVD components of Lee to fall within the range of VVC in order to gain the advantage of compliance with the Versatile Video Coding standard. 

	In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Lee further discloses that the range is adapted to an allowable MVD precision and/or allowable motion vector precision of a codec (Lee generally pars 274-315 for adaptive ranges of AMVR from 1/16 unit to 8 unit, also note par. 275 MVR is adapted to the smallest unit of motion vector). 

	In regard to claim 3 refer to the statements made in the rejection of claim 2 above. Lee further discloses that the allowable MVD precision and/or allowable motion vector precision is 1/16 luma-sample precision (Lee par. 300 note MVR may be 1/16 unit). 

	In regard to claim 4 refer to the statements made in the rejection of claim 1 above. Lee further discloses that there are multiple allowable MVD precisions and/or MV precisions in the codec, the range of the MVD component is adapted to the finest precision of the multiple allowable MVD precisions and/or MV precisions (Lee Par. 300 note precisions ranging from 1/16 unit to 8 units, also note par. 275 the range is adapted the smallest (finest) unit of motion vector).

	In regard to claim 5 refer to the statements made in the rejection of claim 4 above. Lee further discloses that the multiple allowable MVD precisions and/or MV precisions include 1/16 luma sample, th unit, par. 297 1/4 unit, and par 298 1 pixel unit). 

	In regard to claim 6 refer to the statements made in the rejection of claim 5 above. Lee and VVC further disclose that the motion information is derived based on a motion vector candidate list and a scaled MVD (Lee pars 283-285 note determining candidate motion vectors, also note pars 289-292 scaling the predicted motion vector and the MVD)
wherein the scaled MVD is generated by bit-shifting the MVD, and the motion vector candidate list includes inherited candidates derived from neighboring blocks coded with a first coding mode, constructed candidates and zero MV candidates (Lee par 291 note scaling the MVD, also note pars 283-285 predicted motion vectors obtained from neighboring blocks; VVC 8.5.2.4 note predicted motion vector candidates may be constructed pairwise average candidates, and  8.5.2.5 prediction motion vector candidates may be zero MV candidates). 

In regard to claim 9 refer to the statements made in the rejection of claim 1 above. Lee further discloses that the MVD component is a signaled MVD component coded in a bitstream, or a converted MVD component associated with a certain precision through an internal shifting operation in a decoding process (Lee par. 291 note encoding an MVD, also note par. 292 decoding the MVD using a shifting operation). 

In regard to claim 10 refer to the statements made in the rejection of claim 1 above. VVC further discloses that the MVD component includes horizontal and vertical component with the same range (VCC sect. 7.4.8.8 note MotionModelIdc including x and y components). 



In regard to claim 12 refer to the statements made in the rejection of claim 1 above. VVC further discloses that the range of an MV associated with the first block is the same as the range of the MVD component (VVC section 8.5.2.1 note NOTE1 indicating that the range of block motion vectors is  -217 to 217-1 which encompasses the same range as the MVD, also note MPEP 2144.05(1) for obviousness of overlapping ranges). 

In regard to claims 13 and 14 refer to the statements made in the rejection of claim 1 above. Lee further discloses the conversion includes decoding the first block from the bitstream and/or encoding the first block into the bitstream (Lee pars 291-292 note encoding and decoding processes for the current block).

	Claims 15-20 describe an apparatus comprising a non-transitory medium including instructions for causing a processor to perform steps substantially corresponding to the method described in claims 1-4 above. Refer to the statements made in regard to claims 1-4 above for the rejection of claims 15-20 which will not be repeated here for brevity. Lee further discloses a non-transitory medium comprising instructions and a processor (Lee pars 52-53). 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Lee in view of VVC discloses a constrained MVD as detailed in the rejection of claim 1 above. However neither Lee nor VVC disclose the particular MVD component syntax required by claim 7. 
Claim 8 depends from claim 7 and is allowable for the same reasons. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20150281708 A1	Chuang; Tzu-Der et al.
US 20150229945 A1	Nakagami; Ohji et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423